               Case 4:20-cr-00300-HSG Document 11 Filed 08/13/20 Page 1 of 5




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHAEL A. RODRIGUEZ (NYBN 4938262)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3717
 7        FAX: (510) 637-3724
          Michael.Rodriguez@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO.: CR 20-300 HSG
                                                      )
14           Plaintiff,                               ) [PROPOSED] ORDER
                                                      ) DETAINING DEFENDANT
15      v.                                            )
                                                      )
16   JAMES DAVID ALLEN II,                            )
                                                      )
17           Defendant.                               )
                                                      )
18                                                    )

19

20                               ORDER OF DETENTION PENDING TRIAL
21 I.        Procedural Background
22           On July 10, 2020, a criminal complaint was filed in the Northern District of California charging
23 the defendant, James David Allen II, with violating Title 18, United States Code, Section 922(g)(1) –

24 Felon in Possession of a Firearm and Ammunition. On July 13, 2020, Magistrate Judge Sallie Kim

25 advised the defendant via telephone of the charge against him and the maximum penalties associated

26 with that charge. Dkt. 2. Because the defendant refused to waive his personal appearance, Judge Kim

27 requested a status hearing be held on July 15, 2020. Id. In a stipulation filed the next day, July 14,

28 2020, the parties requested that the July 15, 2020 status hearing be continued until July 22, 2020 because

                                                         1
              Case 4:20-cr-00300-HSG Document 11 Filed 08/13/20 Page 2 of 5




 1 the defendant was in quarantine at Santa Rita and defense counsel needed additional time to confer with

 2 the defendant on these issues. Dkt. 3. Judge Kim granted the parties’ request and rescheduled the status

 3 hearing for July 22, 2020. Dkt. 4.

 4          On July 22, 2020, a status hearing was held via videoconference before Judge Kim, and again the

 5 defendant refused to waive his personal appearance. Dkt. 6. Judge Kim found there was good cause

 6 under the Coronavirus Aid, Relief, and Economic Security (CARES) Act to continue the defendant’s

 7 detention hearing. Id. A further status hearing was scheduled for July 29, 2020. Id.

 8          On July 23, 2020, a grand jury sitting in the Northern District of California returned an

 9 indictment charging the defendant for being a felon in possession of a firearm and ammunition, in

10 violation of Title 18, United States Code, Section 922(g)(1). Dkt. 7.

11          On July 29, 2020, the parties appeared before Judge Kim, and again the defendant refused to

12 waive his personal appearance and requested to personally appear in court immediately. Dkt. 8.

13 Defendant’s counsel also requested that the defendant be released to a halfway house, but Judge Kim

14 denied this request. Id. Judge Kim found that good cause existed for appearing via videoconference and

15 noted on the record the public health safety concerns that prevented the defendant from appearing in

16 person. Id. Judge Kim further found that the defendant’s initial appearance had occurred that day, and

17 at defense counsel’s request she agreed to schedule the defendant’s detention hearing for August 10,

18 2020. Id. She noted that defense counsel could request an advancement of the detention hearing if

19 needed. Id. Arraignment was also scheduled for August 10, 2020. Id.

20 II.      Detention

21          On August 10, 2020, the defendant was arraigned before the Court via videoconference and a

22 detention hearing was held. Dkt. 9. The defendant again refused to waive his personal appearance. The

23 Court explained that this refusal to consent to do the arraignment and detention hearing by

24 videoconference put the Court in a difficult situation. As the Court explained on the record, it is not

25 possible right now to conduct magistrate judge criminal duty matters in person at the Courthouse. In

26 addition, General Order 72-5 provides that criminal proceedings before magistrate judges must be

27 conducted by telephone or videoconference. Accordingly, the defendant’s refusal to consent to

28 telephone or videoconference left the Court with two options: First, the Court could opt not to proceed

                                                         2
              Case 4:20-cr-00300-HSG Document 11 Filed 08/13/20 Page 3 of 5




 1 at all with the arraignment or detention hearing. Second, the Court could conduct those proceedings

 2 remotely. The Court concluded that the first option was unconstitutional because it would violate due

 3 process for someone to remain in jail without a Court hearing and judicial determination that detention

 4 was appropriate. Accordingly, the Court concluded that where, as here, an in person hearing was

 5 impossible, due process required a remote hearing. Therefore, the Court proceeded with the arraignment

 6 and detention hearing by videoconference. Id. During the hearing, the defendant was represented by his

 7 attorney, Assistant Federal Public Defender Hanni Fakhoury. Pretrial Services submitted a Pre-Bail

 8 Report, which recommended detention, based on a conclusion that the defendant was a danger to the

 9 community and also posed a risk of non-appearance. The parties submitted proffers and arguments.

10          Upon consideration of the court file, the parties’ proffers at the detention hearing, and the Pre-

11 Bail Report prepared by Pretrial Services, the Court finds by clear and convincing evidence that no

12 condition or combination of conditions will reasonably assure the safety of the community. The Court

13 also finds that no condition or combination of conditions will reasonably assure defendant’s appearance

14 at future proceedings. Accordingly, the Court orders the defendant detained pending trial.

15          This Order supplements the Court’s findings at the detention hearing and serves as written

16 findings of fact and statement of reasons as required by Title 18, United States Code, Section 3142(i).

17          The Bail Reform Act of 1984 sets forth the factors the Court must consider in determining

18 whether pretrial detention is warranted. In reaching its decision, the Court has considered those factors,

19 including:

20          (1) the nature and circumstances of the offense charged;

21          (2) the weight of the evidence against the person;

22          (3) the history and characteristics of the person including, among other considerations, ties to

23          the community, employment, past conduct and criminal history, and record of court appearances;

24          and,

25          (4) the nature and seriousness of the danger to any person or the community that would be posed

26          by the person’s release.

27 See 18 U.S.C. § 3142(g).

28

                                                          3
              Case 4:20-cr-00300-HSG Document 11 Filed 08/13/20 Page 4 of 5




 1          After considering all of the facts and proffers presented at the hearing, including the information

 2 contained in the Pretrial Services report, the Court finds, by clear and convincing evidence, that no

 3 condition or combination of conditions will reasonably assure the safety of the community, including

 4 because of: (1) the defendant’s criminal history, which includes multiple felony convictions, including

 5 one that was for a violent crime and two that involved firearms like the current charge does; (2) the fact

 6 that in a prior federal case, the defendant’s supervised release was revoked twice; and (3) the

 7 defendant’s two prior probation violations.

 8          The Court also finds that, after considering all of the facts and proffers presented at the hearing,

 9 including the information contained in the Pretrial Services report, no condition or combination of

10 conditions will reasonably assure the defendant’s appearance at future proceedings, including because

11 of: (1) the defendant’s transient status and lack of stable living environment or employment; (2) the

12 defendant’s lack of any bail resources, including any sureties, co-signers or custodians; and (3) the

13 defendant’s repeated non-compliance with probation and supervised release conditions.

14          The Court has reviewed and considered the defense’s request at the hearing that the defendant be

15 placed at a halfway house or residential treatment facility, but finds that none of these proffered

16 solutions, or any combination of conditions, will reasonably assure the safety of any other person and

17 the community.

18          Accordingly, pursuant to 18 U.S.C. § 3142, IT IS HEREBY ORDERED THAT:

19          (1)     the defendant is committed to the custody of the Attorney General for confinement in a

20                  corrections facility separate, to the extent practicable, from persons awaiting or serving

21                  sentences or being held in custody pending appeal;

22          (2)     the defendant be afforded reasonable opportunity for private consultation with his

23                  counsel; and,

24          (3)     on order of a court of the United States or on request of an attorney for the government,

25                  the person in charge of the corrections facility in which the defendant is confined shall

26                  deliver the defendant to an authorized Deputy United States Marshal for the purpose of

27                  any appearance in connection with a court proceeding.

28          This Order is without prejudice to reconsideration at a later date if circumstances change.

                                                          4
          Case 4:20-cr-00300-HSG Document 11 Filed 08/13/20 Page 5 of 5




 1 IT IS SO ORDERED.

 2

 3               13 , 2020
         August ____                             _______________________________
                                                 HON. THOMAS S. HIXSON
 4                                               United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          5
